Citation Nr: 0947927	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

2.  Entitlement to a compensable initial disability rating 
for tinea cruris, groin.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.

With regard to the issue of entitlement to a compensable 
initial disability rating for bilateral hearing loss, this 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2006, 
a statement of the case was issued in August 2006, and a 
substantive appeal was received in November 2006.

With regard to the issue of entitlement to a compensable 
initial disability rating for tinea cruris, groin, this 
matter comes before the Board on appeal from a August 2006 RO 
rating determination.  A notice of disagreement was received 
in October 2006, a statement of the case was issued in August 
2007, and a substantive appeal was received in August 2007.

The Veteran testified at a Board hearing in September 2009.  
The transcript of this hearing is of record.  Following the 
hearing, additional evidence including recent VA treatment 
records was added to the claims file for consideration in 
this appeal.  Through a signed written statement, the Veteran 
waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2009).

The Board notes that during the course of this appeal, the 
Veteran also initiated appeals for the additional issues of 
entitlement to an increased rating for posttraumatic stress 
disorder and entitlement to service connection for 
epididymitis.  However, the Veteran expressly withdrew those 
appeals in multiple items of written correspondence (dated in 
July 2006 and May 2007), and expressly limited his appeal to 
the issues listed above in both of his Form 9 submissions 
discussed above.  Therefore, only the issues addressed in 
this Board decision are currently in appellate status at this 
time.

Finally, the Court recently held that a request for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised.  
The Veteran has not contended that he is unemployable due to 
a disability on appeal.  No evidence of record otherwise 
suggests that the Veteran's disabilities on appeal render him 
unemployable, including testimony from the Veteran's 
supervisor at his place of employment.  Therefore, the Board 
finds that this appeal does not include an issue of 
entitlement to TDIU.

The issue of entitlement to a compensable initial disability 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinea cruris does not involve at least 5 
percent of the entire body, at least 5 percent of exposed 
areas, or intermittent systemic therapy.




CONCLUSION OF LAW

The criteria for entitlement to a compensable initial 
disability rating for the Veteran's service-connected tinea 
cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A letter sent in October 2005 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in this letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the August 2006 rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board notes that the October 2005 letter was sent in 
connection with the Veteran's original claim of entitlement 
to service connection for tinea cruris.  Since the issue in 
this case (entitlement to a compensable initial rating) is a 
downstream issue from that of service connection, additional 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the Veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  In 
any event, additional notice regarding the appeal for an 
increased rating was provided in a letter dated in May 2008.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, a letter sent in March 2006 included the 
necessary notice regarding how VA determines disability 
ratings and effective dates.  The Board notes that this 
letter was sent to the appellant prior to the August 2006 
rating decision currently on appeal.  The Dingess notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded multiple VA examinations to 
evaluate his disability in this appeal; all pertinent VA 
examination reports are of record, including those dated in 
July 2006 and December 2007.  The Board notes that the VA 
examination reports of record contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and features of the disability on appeal to provide 
probative medical evidence adequate for rating purposes.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Analysis

The Veteran claims entitlement to assignment of a higher 
initial disability rating for his service-connected tinea 
cruris, groin.  He essentially contends that the disability 
is more severely disabling than the rating assigned reflects.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The RO has based the assigned noncompensable evaluation for 
tinea cruris on the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7806, rated as analogous to eczema.  Under DC 7806, a 
noncompensable evaluation is warranted where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy is 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2009).  A compensable rating of 10 percent requires 
evidence of exposure to at least 5 percent, but less than 20 
percent, of the entire body or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  Id.

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability. Note, Diagnostic Code 7816, 38 C.F.R. 
§ 4.118.

The Board notes that the above-discussed regulations for 
rating disabilities under Code 7806 became effective August 
30, 2002.  The Veteran's claim in this case was filed 
afterwards, in 2005; thus, no previous version of the rating 
criteria is applicable in this case.

A July 2006 VA skin examination report is of record and 
highly pertinent in this case.  The examiner reviewed the 
Veteran's claims file and directly interviewed and inspected 
the Veteran to prepare an expert clinical evaluation of the 
disability on appeal.  The examiner noted the Veteran's 
description of problems with a "rash to the inner groin area 
and inner thighs" with "constant" course and "at times it 
is progressive especially in the summer weather.  At times it 
diminishes such as in the winter."    The Veteran used 
topical anti-fungal medications without a history of systemic 
treatment.  The report noted that "[l]ocal skin symptoms 
include itching, burning and pain."  The Veteran reported 
that "heat and humidity always make symptoms worse."

Physical examination in July 2006 revealed "[t]o the inner 
groin area and extending to the medial thigh area there is a 
reddened rash with annular border consistent with tinea 
cruris."  Of great significance in this case, the examiner 
determined: "The percent of exposed body area is zero.  The 
percent of total body area is 4.3%."

The Board notes that the Veteran has contended, including at 
his September 2009 Board hearing and October 2006 notice of 
disagreement, that he is skeptical regarding the accuracy of 
the measurement indicating that the involvement of total body 
area was 4.3 percent.  The Veteran's testimony has not 
indicated that he observed any specific error in the conduct 
of the July 2006 examination other than he felt the 
determination was arrived from "such a brief look" and "I 
guess it was just estimated."  The Veteran argues that 
reasonable doubt should be resolved in his favor and his 
tinea cruris should be considered to involve at least 5 
percent of his body.

However, the Board notes that the only evidence of record 
indicating that the rash may involve at least 5 percent of 
the Veteran's body is the Veteran's own lay statements.  The 
Veteran's testimony is competent to discuss his experience 
with a rash.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the Board has considered the Veteran's 
testimony that he believes that the rash examined in July 
2006 involved at least 5 percent of his total body.  However, 
the Board finds that the clinical determination of a medical 
professional that the involvement was observed to be less 
than 5 percent is more probative than the Veteran's 
estimation in this case.  The Veteran has not contended that 
the rash discussed in the July 2006 VA examination report was 
not the correct rash, nor has he contended that the tinea 
cruris has since spread to involve a greater percentage of 
his body; rather, the Veteran simply contends that the July 
2006 examiner's determination should be considered to have 
been incorrect due to reasonable doubt.

However, there is no medical evidence of record suggesting 
that the July 2006 clinical determination was incorrect.  
There is neither any medical evidence contradicting that 
report nor any medical evidence indicating that the July 2006 
VA examination was conducted with improper procedure for such 
a determination.  The Board finds that the Veteran's 
testimony is not competent to establish that the July 2006 VA 
medical examination involved incorrect procedures, as 
scrutiny of medical procedure is a matter of medical 
expertise.  Therefore, the Board finds that the July 2006 VA 
examination report is probative evidence that the Veteran's 
tinea cruris involves less than 5 percent of his total body 
area.

The Veteran was afforded another VA skin examination in 
connection with this claim in December 2007.  The December 
2007 VA skin examination report is of record.  This examiner 
reviewed the Veteran's claims file and directly interviewed 
and inspected the Veteran to prepare an expert clinical 
evaluation of the disability on appeal.  The examiner 
acknowledged the Veteran's "history of recurrent tinea 
cruris" with "intermittent" frequency.  The history of 
tinea cruris was described to be "not progressive" and 
generally manifests during summer, lasting "from weeks to 
over a month."  The Veteran reported that he used topical 
medications when needed.  The report discusses "local skin 
symptoms" involving "a rash in the groin area, both on the 
right and left sides."  The Veteran's description indicated 
that he "does not have systemic symptoms."

Physical examination of the groin at that time revealed that 
"[t]he veteran does not have any current evidence of active 
tinea cruris."  There was noted "no scarring or 
disfigurement," "[n]o acne or chloracne," and "[n]o 
hyperhydrosis."  There was "[n]o evidence of an active 
tinea cruris infection or any scarring from previous reported 
tinea cruris infections."

Therefore, despite VA's repeated efforts to assist the 
Veteran with development of evidence in this claim, the most 
favorable evidence in support of the Veteran's claim shows 
tinea cruris involving less than 5 percent of total body 
area, and no exposed body area.  There is no medical evidence 
supporting the Veteran's contention that the July 2006 VA 
examination report (the most favorable to his claim) featured 
incorrect or improperly measured clinical findings.

The preponderance of the probative evidence of record shows 
tinea cruris does not involve at least 5 percent of the total 
body area nor 5 percent of exposed areas.  The entirety of 
the evidence shows that the Veteran has required no more than 
topical therapy for tinea cruris treatment.  Therefore, the 
criteria for a compensable disability rating have not been 
met throughout the entire period at issue.

The Board finds no additional evidence that probatively 
contradicts the findings discussed above.

Extraschedular Consideration

The Board also recognizes that the Veteran and the record 
describe impact of the service-connected disability which 
might be understood to interfere with the Veteran's general 
ability to function, including work function.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Conclusion

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to identifying and evaluating the clinical manifestations of 
the disability on appeal pertinent to the applicable rating 
criteria.  The reports specifically document and address the 
Veteran's symptom complaints at each pertinent time, document 
pertinent clinical findings and test results, and present a 
competent medical examiner's assessment of the disabilities 
informed by direct interview and medical inspection of the 
Veteran together with consideration of the medical history.

The Board has reviewed the entirety of the evidence of 
record.  The Board finds that there is no other evidence of 
record probatively contradicting the findings discussed 
above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any increased ratings 
are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severe than the assigned disability rating reflects.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony, as presented in his various items of written 
correspondence; the Veteran primarily asserts that his tinea 
cruris involves more of his body and results in more 
impairment than is indicated by the medical evidence.  The 
Board finds that the Veteran's testimony regarding his 
symptoms are credible and competent; the Board has considered 
this testimony carefully.  However, the competent medical 
evidence offering detailed specific measurements and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
disability on appeal.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the disability on appeal.  The 
preponderance of the most probative evidence does not support 
assignment of any increased rating.

The Board understands the Veteran's contentions, including 
with regard to his doubt concerning the accuracy of the VA 
examination measurements.  The Board has assigned ratings in 
this case based upon the clinical findings documented in the 
VA examination reports; there is no competent evidence in 
this case indicating that the clinical determinations were 
improperly reached.  The assigned ratings are consistent with 
the findings in the examination report most favorable to the 
Veteran's claim.  The clinical determinations of a medical 
professional concerning the proportion of the total body 
involvement of the Veteran's tinea cruris is more probative 
than the Veteran's lay contention that such a clinical 
determination is unreliable.  Therefore, even considering the 
Veteran's contentions and testimony, there is no basis for 
increased ratings in this case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
ratings in this appeal.  To that extent, where the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

A compensable initial rating for tinea cruris, groin, is not 
warranted.  To this extent, the appeal is denied.




REMAND

The Board finds that additional development is warranted in 
this case because the Veteran has recently presented evidence 
reasonably suggesting that his hearing loss disability may 
have increased in severity since his most recent VA 
examination.

The most recent VA audiological examination report conducted 
for disability rating purposes is dated in December 2007, and 
the Veteran's current hearing loss disability rating is based 
in part upon the results of this examination.  Recently, 
however, the Veteran has submitted an October 2009 VA 
audiological examination report that was not prepared in a 
format tailored for VA disability rating purposes; this 
report appears to correspond to testing primarily for 
treatment and assessment, not VA disability rating purposes.  
The Veteran has submitted this evidence directly to the Board 
with the contention that it supports his claim of entitlement 
to a higher disability rating.  The Veteran has waived RO-
level consideration of this evidence  in accordance with 38 
C.F.R. § 20.1304.  However, the Board notes that the evidence 
submitted presents audiometric data in a pictogram format, 
but no clear quantitative interpretation of that data for the 
purposes of the Board's review.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  The Board also 
observes that the results of a November 2006 private 
audiometric report are in pictogram format.

The Board does observe, merely for the purposes of explaining 
the necessity of this remand, that the October 2009 VA 
audiological examination report appears to suggest hearing 
loss of possibly greater severity than was reflected in the 
prior evidence used as the basis for the currently assigned 
disability rating.  However, assignment of a specific 
disability rating requires audiometric testing results that 
conform to the standards of VA authorized testing for ratings 
purposes with regard to 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board believes that the Veteran's submission of the 
October 2009 VA audiological examination report, although not 
necessarily conforming to the standards of VA authorized 
testing for ratings purposes, very reasonably suggests that 
the Veteran now presents hearing loss disability of greater 
severity than existed at the time of the most recent proper 
VA examination for rating purposes.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).

In this case, there is significant new evidence suggesting an 
increased severity of hearing loss, but such possible 
increase is not presented in a format permitting assignment 
of a disability rating on that basis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity for a new VA audiologic 
examination to ascertain his current 
hearing acuity.  The claims file should be 
made available to the examiner for review.  
Any special tests deemed medically 
advisable should be conducted.  Regardless 
of whether the Veteran reports for a new 
VA audiologic examination, the Veteran's 
claims file should be forwarded to an 
appropriate specialist, and that 
specialist should review the October 2009 
VA audiological report and prepare a 
quantitative interpretation of the data 
(which currently features an audiometric 
pictogram) for VA rating purposes.  The 
examiner is also asked to so interpret the 
November 2006 private audiometric 
pictogram data, to the extent possible.

2.  The RO/AMC should then review the 
claims file and readjudicate the issue of 
entitlement to an increased rating for 
bilateral hearing loss.  If the claim 
remains denied to any extent, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


